DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hein et al US Patent 2010/0182105.
Hein et al discloses a coplanar waveguide system comprising  a first  electrical conductive  layer 8 which is electrical connected to  a ground potential on a bottom surface: a  second electrical conductive  layer 7 on a top surface opposite the bottom surface; a central shield portion     extending between the bottom surface and the top surface, the central shield portion   comprising: ground wire 3  (i.e. one or more central reference layers)  and  parallel the first and second electrical conductive layers : and one or more plated through holes 9  (i.e.  a via)  vertically coupling together the ground wire 3 ; a first side shield portion on a first side of the assembly, spaced apart from the central shield portion by a first gap, the first side shield portion comprising: ground wire 4 parallel the shield layers 7 and 8; and one or more  plated through holes 10 (i.e. one or more via)  vertically coupling together the ground wire 4; a second side shield portion 
With regards to claims 6 and 7,  the ground  wire 3 and 4,  the first and second  electrically conductive  layer 7 and 8 and the plated through holes 9 and 10  are electrically  connected to  ground potential. 
  With regards to claim 10, the second electrical conductive layer serves as a second ground plane on the top surface. 
 With regards to clam 11, the first side reference layers and the second reference layer comprises top layer (i.e.  second electrical conductive layer 7), middle layer (i.e.  ground wire 4), and bottom layer (i.e. first electrical conductive layer 8).   

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2-5 8, 9, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 30, 2021
/K.E.G/Examiner, Art Unit 2843   

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843